                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF ALABAMA




In re                                                                                  Case No. 16−32457
                                                                                       Chapter 13
Cassandra Letella Holston,

        Debtor.


                   NOTICE OF FINAL REQUIREMENTS NECESSARY FOR DISCHARGE


        The trustee has filed a Notice of Completion of Plan Payments in the above−referenced case. For the case to
be discharged, the following must be filed within 30 days of this notice or the case will be closed without discharge.

                 Certificate of Completion of Financial Management Course by Debtor. In a joint case, each spouse
              must file a certificate. Should the debtor be entitled to a waiver of this requirement, the debtor must file a
              Motion for Waiver of Financial Management Course Requirement and receive an order granting the motion.
              The certificate(s) or order granting a waiver must be filed before filing a motion for entry of discharge.

                   Motion for Entry of Discharge Under § 1328(a). The motion must substantially conform to Local Form
              6a and include all certifications required pursuant to Local Rule 4004−1(a). If the debtor(s) is unable to make
              all required Local Rule 4004−1(a) certifications, the debtor(s) must request a hearing for the Court to
              determine if a discharge is applicable pursuant to 11 U.S.C. § 1328(a).

Note: A motion to reopen case will be required for the debtor to receive a discharge after the case has been closed.




Dated May 19, 2021




                                                                Juan−Carlos Guerrero
                                                                Clerk of Court
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 16-32457-WRS
Cassandra Letella Holston                                                                                               Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 19, 2021                                                Form ID: nfrndc                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 21, 2021:
Recip ID                   Recipient Name and Address
db                       + Cassandra Letella Holston, 1807 Foster Street, Montgomery, AL 36104-1909

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 21, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 19, 2021 at the address(es) listed below:
Name                                Email Address
Bankruptcy Administrator
                                    ba@almb.uscourts.gov

Charles E. Grainger
                                    on behalf of Debtor Cassandra Letella Holston cgrainger@graingerlegal.com
                                    mbaker@graingerlegal.com;shiggins@graingerlegal.com;byelder@graingerlegal.com;tbramlett@graingerlegal.com;sshukrallah@
                                    graingerlegal.com;GraingerCR52062@notify.bestcase.com

Leonard N. Math
                                    on behalf of Creditor The Health Care Authority For Baptist Health An Affiliate Of UAB Health System DBA Baptist East
                                    noticesmd@chambless-math.com

Richard G. Moxley, III
                                    on behalf of Creditor C ARTHUR STEINEKER DMD rmoxley@hollowaymoxley.com

Sabrina L. McKinney
                                    trustees_office@ch13mdal.com
District/off: 1127-2      User: admin        Page 2 of 2
Date Rcvd: May 19, 2021   Form ID: nfrndc   Total Noticed: 1
TOTAL: 5
